Exhibit 10.14

OPTION TRANSFER AGREEMENT

THIS OPTION TRANSFER AGREEMENT (this “Agreement”), dated May 10, 2013, is made
by and among TOWN CENTER ASSOCIATES, L.L.C., a Virginia limited liability
company (“TCA”); ARMADA/HOFFLER PROPERTIES, L.L.C., a Virginia limited liability
company (“AHP”); CITY CENTER ASSOCIATES, L.L.C., a Virginia limited liability
company (“CCA”); and ARMADA HOFFLER, L.P., a Virginia limited partnership (“AH
LP”).

RECITALS

A. Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in that certain Option Agreement dated as of June 5, 2000,
between TCA and the City of Virginia Beach Development Authority (the “VBDA”),
as amended, a copy of which is attached hereto as Exhibit A (the “Option
Agreement”).

B. The parties hereto and others executed that certain Co-Development Agreement
effective as of December 9, 2004, as amended, a copy of which is attached hereto
as Exhibit B (the “Co-Development Agreement”), pursuant to which the parties
thereto and their Affiliates are developing the Project.

C. Pursuant to the Option Agreement, TCA has the option (the “TCA Option”) to
acquire certain parcels of land owned by the VBDA for the expansion and
continuing development of the Project. The parcels remaining subject to the
Option Agreement are commonly referred to as “Town Center Block 2”, “Town Center
Block 9” and Parcel z-2 (collectively, the “Remaining Option Land”).

D. AHP and CCA are the sole members of TCA pursuant to that certain Amended and
Restated Operating Agreement of Town Center Associates, L.L.C., effective as of
January 1, 2004, as same may be amended (the “TCA Operating Agreement”), a copy
of which is attached hereto as Exhibit C.

E. AH LP desires the options to require TCA to assign to AH LP its interests and
rights under the Option Agreement to acquire all or, from time to time, any
portion of the Remaining Option Land (the “AH LP Option”) and to require TCA to
renegotiate or extend the term of the Option Agreement prior to exercising the
AH LP Option.

F. The parties enter into this Agreement to set forth their respective rights
and obligations of the parties and the terms and conditions that will be in
effect regarding the decision of AH LP to exercise or not exercise the AH LP
Option as to all or any portion of the Remaining Option Land, and in the event
of non-exercise of the AH LP Option by AH LP, the respective rights and
obligations of the parties and the terms and conditions that will be in effect
regarding the decision of TCA to exercise or not exercise the TCA Option as to
all or any portion of the Remaining Option Land.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, for and in consideration of the covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Exercise of Option by AH LP. Upon receipt by TCA of written notice from AH LP
prior to the expiration of the Option Agreement exercising the AH LP Option and
identifying the Remaining Option Land or portion thereof for which the AH LP
Option is being exercised, the following actions, terms and conditions shall
apply:

(a) If the exercise of the AH LP Option relates to all of the Remaining Option
Land:

(i) AHP shall transfer to AH LP all of its ownership interest in TCA;

(ii) AH LP shall pay to AHP all expenses incurred by AHP for its share of the
payments made by TCA, or by AHP on behalf of TCA, to maintain the TCA Option in
force with respect to the Remaining Option Land, including all carrying costs
related to the Wells Fargo Loan, all Option Fees, the Special Fee, premiums paid
to maintain in force the Option Performance Bond, and all other expenses
incurred by AHP under the Option Agreement with respect to the Remaining Option
Land (the “Purchase Price”);

(iii) AHP and its principals shall be released or indemnified by AH LP in a
manner satisfactory to AHP from all obligations, if any, related to or arising
out of the Option Agreement, the Co-Development Agreement and the TCA Operating
Agreement; and

(iv) The TCA Operating Agreement will be amended as required to reflect the
transfer of the ownership interest of AHP to AH LP and any related amendments
necessary as a result of such transfer.

(b) If the exercise of the AH LP Option relates to less than all of the
Remaining Option Land:

(i) TCA will assign to AH LP its rights under the Option Agreement to the extent
such rights relate to the portion or portions of the Remaining Option Land as to
which AH LP has exercised the AH LP Option (the “AH LP Option Land”);

(ii) AH LP shall pay to TCA that portion of the Purchase Price attributable to
the portion or portions of the Remaining Option Land as to the AH LP Option
Land;

(iii) TCA and AHP and its principals shall be released or indemnified by AH LP
in a manner satisfactory to TCA and AHP from all obligations, if any, related to
or arising out of the Option Agreement, the Co-Development Agreement and the TCA
Operating Agreement as to the AH LP Option Land;

 

2



--------------------------------------------------------------------------------

(iv) For each portion of the AH LP Option Land, AH LP and CCA, or its designee,
will (i) form a new limited liability company (“New LLC”) to acquire such
portion of the AH LP Option Land and will enter into enter into new
organizational documents substantially the same as the organizational documents
for TCA, including an operating agreement on the same terms and conditions as
are contained in the Form Operating Agreement attached to the Co-Development
Agreement as Exhibit A with such changes thereto as are provided in Section 4 of
the Third Amendment to the Co-Development Agreement (the “Third Amendment”); and

(v) Each New LLC will enter into leasing, management, listing and other
agreements with Divaris Real Estate, Inc., or its affiliates, for such portion
of the AH LP Option Land to be acquired by such New LLC as contemplated by and
on the terms and conditions contained in Sections 2 and 3 of the Third
Amendment.

(c) Subject to Section 2 below, TCA reserves the right to, and shall, at the
written request of AH LP, renegotiate and extend the Option Agreement at any
time prior to the expiration of the Option Agreement unless AH LP has exercised
the AH LP Option as to all of the Remaining Option Land.

2. Notice to CCA of Intention to Exercise AH LP Option; REIT Resolutions.

(a) AH LP hereby agrees to cause Armada Hoffler Properties, Inc. (the “REIT”) to
hold a Board of Directors (“Board”) meeting prior to a date which is one hundred
eighty (180) days before the expiration of the Option Agreement and TCA Option
or any extensions thereof. At such Board meeting, AH LP agrees to cause the
Board to pass one of the following resolutions:

(i) AH LP shall exercise the AH LP Option on all of the Remaining Option Land.
If this resolution is passed, the parties agree to implement the provisions
contained in Section 1(a) of this Agreement in regard to all the Remaining
Option Land within thirty (30) days from the date of the Board meeting

(ii) AH LP shall exercise the AH LP Option to extend the term of the Option
Agreement and the TCA Option in regard to all of the Remaining Option Land. If
this resolution is passed by the Board, the parties agree to implement the
provisions of Section 1(c) of this Agreement in regard to all the Remaining
Option Land within thirty (30) days from the date of the Board meeting.

(iii) AH LP shall exercise the AH LP Option in regard to either Town Center
Block 2, Town Center Block 9 or Parcel Z-2 (but not as to all such parcels)(the
“Exercised Block(s)”) and extend the term of the Option Agreement and TCA Option
in regard to the Remaining Option Land (the “Extended Block(s)”). If such
resolution is passed by the Board, the parties agree to implement the provisions
contained in Section 1(c) of this Agreement in regard to the Extended Block(s)
and implement the provisions contained in Section 1(b) of this Agreement in
regard to the Exercised Block(s), within thirty (30) days from the date of the
Board meeting.

 

3



--------------------------------------------------------------------------------

(iv) AH LP shall exercise the AH LP Option in regard to either Town Center Block
2, Town Center Block 9 or Parcel Z-2 (but not as to all such parcels) and
abandon the AH LP Option in regard to the Remaining Option Land (the “Abandoned
Block(s)”). If such resolution is passed by the Board, the parties agree to
implement the provisions contained in Section 1(b) of this Agreement in regard
to the Exercised Block(s) within thirty (30) days from the date of the Board
meeting and to implement the provisions contained in Section 3 of this Agreement
in regard to the Abandoned Block(s) within thirty (30) days from receipt of
written notice from CCA to do so at CCA’s option and sole discretion.

(v) AH LP shall extend the term of the Option Agreement and TCA Option in regard
to either Town Center Block 2, Town Center Block 9 or Parcel A-2 (but not as to
all of such parcels) and shall abandon the AH LP Option in regard to the
Remaining Option Land. If such resolution is passed by the Board, the parties
agree to implement the provisions of Section 1(c) of this Agreement in regard to
the Extended Block(s) within thirty (30) days from the date of the Board meeting
and to cause TCA to assign to CCA its rights under the Option Agreement to the
extent such rights relate to the Abandoned Block(s) of the Remaining Option Land
within thirty (30) days from the receipt of written notice from CCA to do so at
CCA’s option and sole discretion.

(vi) AH LP shall abandon the AH LP Option in regard to all the Remaining Option
Land. If such resolution is passed by the Board, the parties agree to implement
the provisions of Section 3 of this Agreement prior to the expiration of thirty
(30) days from receipt of written notice from CCA to do so at CCA’s option and
sole discretion.

(b) AH LP shall give CCA written notice of the resolution passed by the Board
pursuant to Section 2 of this Agreement within three (3) business days from the
date of the Board meeting. If CCA does not receive such notice from AH LP within
three (3) business days after the date of the Board meeting, CCA may at any time
thereafter give AH LP written notice that it has not been informed in writing
about the resolution passed by the Board as required by Section 2 of this
Agreement. If AH LP does not respond in writing to CCA informing CCA about the
resolution passed by the Board as required by Section 2 of this Agreement within
two (2) business days from receiving such notice from CCA, then AH LP shall be
deemed to have abandoned the AH LP Option in regard to all Remaining Option Land
and agrees to implement the provisions of Section 3 of this Agreement in regard
to all or a portion of the Remaining Option Land within thirty (30) days from
the receipt of written notice from CCA to do so at CCA’s option and sole
discretion.

(c) If AH LP decides to exercise the AH LP Option in regard to all or a portion
of the Remaining Option Land or if it elects to require TCA to renegotiate or
extend the term of the Option Agreement and TCA Option, AH LP and TCA shall do
so diligently and in good faith.

3. Non Exercise of Option by AH LP. If (a) AH LP elects not to or is deemed,
pursuant to Section 2(b) above, not to exercise the AH LP Option as to all or
any portion of the Remaining Option Land, or (b) decides at any time not to
require TCA to elect to exercise the TCA Option on all or a portion of the
Remaining Option Land under the Option Agreement and

 

4



--------------------------------------------------------------------------------

not to renegotiate or extend the term of the Option Agreement, then AH LP and
AHP, as applicable, shall give CCA written notice of such intention as provided
in this Agreement and agree that upon written notice from CCA at any time prior
to the expiration of the Option Agreement, to transfer to CCA all of its
ownership interest in TCA without compensation, within thirty (30) days from
receipt of such written notice from CCA to do so at CCA’s option and sole
discretion.

4. Effective Date. This Agreement shall become effective if and only if the
initial public offering (the “IPO”) of common stock of Armada Hoffler
Properties, Inc., a Maryland corporation (the “REIT”) closes. If the IPO closes,
this Agreement shall be effective on the date of the closing of the IPO (the
“Effective Date”). If the Effective Date has not occurred on or before
December 31, 2013, this Agreement shall become automatically null and void.

5. Binding on Successors and Assigns. This Agreement shall be binding on the
parties hereto and their respective successors and assigns.

6. Arms-Length Transaction. The transaction which is the subject matter of this
Agreement is an arms-length transaction between the parties.

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall, when
collated together, constitute one and the same agreement. This Agreement may be
executed by any party by execution of a signature page transmitted by facsimile
or PDF, and each signature transmitted by facsimile or PDF shall be deemed to be
an original signature.

8. Governing Law. This Agreement is made in and shall be governed, construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

9. No Amendment. This Agreement may not be modified or amended except by written
instrument executed by the parties hereto.

10. Captions. The paragraph caption headings used in this Agreement are for the
purpose of convenience only, and shall in no way define or limit the scope of
terms hereof.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties as to the matters contained herein.

[SIGNATURES BEGIN ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

WITNESS the following signatures and seals as of the date first written above.

 

TOWN CENTER ASSOCIATES, L.L.C. By:  

 /s/ LOUIS S. HADDAD

  (SEAL)       Louis S. Haddad, Manager   By:  

 /s/ ANTHONY P. NERO

  (SEAL)       Anthony P. Nero, Manager   ARMADA/HOFFLER PROPERTIES, L.L.C. By:
 

 /s/ LOUIS S. HADDAD

  (SEAL)       Louis S. Haddad, Manager   CITY CENTER ASSOCIATES, L.L.C. By:  

 /s/ GERALD S. DIVARIS

  (SEAL)       Gerald S. Divaris, Manager   By:  

 /s/ MICHAEL B. DIVARIS

  (SEAL)       Michael B. Divaris, Manager   By:  

 /s/ SANFORD M. COHEN

  (SEAL)       Sanford M. Cohen, Manager  

ARMADA HOFFLER, L.P. By:  

ARMADA HOFFLER PROPERTIES, INC.

 

By:

 

 /s/ LOUIS S. HADDAD

  (SEAL)         Louis S. Haddad, Director

 

6



--------------------------------------------------------------------------------

EXHIBIT A

[Option Agreement]

 

7



--------------------------------------------------------------------------------

EXHIBIT B

[Co-Development Agreement]

 

8



--------------------------------------------------------------------------------

EXHIBIT C

[TCA Operating Agreement]

 

9